Citation Nr: 0800442	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  99-00 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for the 
postoperative residuals of a fractured right mandible with 
temporomandibular joint dysfunction prior to September 14, 
1999.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for the postoperative residuals of a fractured 
right mandible with temporomandibular joint dysfunction prior 
to March 24, 2002.

3.  Entitlement to an evaluation in excess of 20 percent 
disabling for the postoperative residuals of a fractured 
right mandible with temporomandibular joint dysfunction prior 
to May 26, 2004.

4.  Entitlement to an evaluation in excess of 30 percent 
disabling for the postoperative residuals of a fractured 
right mandible with temporomandibular joint dysfunction on or 
after May 26, 2004.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to March 
1997.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted service 
connection for a fracture of the right mandible and assigned 
an initial noncompensable evaluation.  The veteran appealed 
that decision, and in a September 2000 decision, the Board 
remanded that issue for further development.  Subsequent to 
the Board remand, in a May 2002 RO decision, the issue was 
recharacterized as reflected above.  In the May 2002 RO 
decision, the issue on appeal was assigned a 10 percent 
evaluation effective September 14, 1999, and a 20 percent 
evaluation effective March 24, 2002.  The RO noted that the 
veteran's appeal was considered resolved based on the 
benefits sought.  However, the veteran filed a notice of 
disagreement (NOD), received by VA in June 2002, in which he 
indicated that he should have received a higher initial 
rating as well as a rating in excess of 30 percent, therefore 
disagreeing with his initial rating and subsequent increased 
ratings.  A statement of the case (SOC) was issued in August 
2002 but the veteran did not perfect his appeal.  However, 
the Board notes that the RO incorrectly concluded in the May 
2002 decision that the veteran was given a full grant of 
benefits.  Therefore, the appeal should have returned to the 
Board and the veteran's failure to perfect did not matter.  
As such, the appeal has been pending since the June 1997 RO 
decision.  

Additionally, in a December 2004 rating decision, the 
postoperative residuals of a fractured right mandible with 
temporomandibular joint dysfunction was assigned a 30 percent 
rating effective May 26, 2004.  On a claim for an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Since the grant of the 30 percent 
rating is not a full grant of the benefits sought on appeal, 
and since the veteran did not withdraw his claim of 
entitlement to a higher initial rating, the matter remain 
before the Board for appellate review.

A hearing was held in February 2000, by Mary Gallagher, a 
Veterans Law Judge, in Winston-Salem, North Carolina.  
Another hearing was held in June 2007, by means of video 
conferencing equipment with the appellant sitting in Winston-
Salem, North Carolina, before Kathleen K. Gallagher, a 
Veterans Law Judge, sitting in Washington, DC.  These 
Veterans Law Judges were designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and are included in the panel of judges rendering the 
determination in this case.  Transcripts of the hearing 
testimony are in the claims file.

The Board also observes that the issues of an increased 
evaluation for post traumatic stress disorder (PTSD) and 
service connection for a low back disability are on appeal.  
However, those issues are the subject of a separate decision.




FINDINGS OF FACT

1.  Prior to September 14, 1999, the postoperative residuals 
of a fractured right mandible with temporomandibular joint 
dysfunction were not productive of moderate displacement of 
the mandible, range of lateral excursion limited from 0 to 4 
mm, or an inter-incisal range limited from 31 to 40 mm.

2.  Prior to March 24, 2002, the postoperative residuals of a 
fractured right mandible with temporomandibular joint 
dysfunction were not productive of severe displacement of the 
mandible or an inter-incisal range limited from 21 to 30 mm.

3.  Prior to May 26, 2004, the postoperative residuals of a 
fractured right mandible with temporomandibular joint 
dysfunction were not productive of an inter-incisal range 
limited from 11 to 20 mm.

4.  On or after May 26, 2004, the postoperative residuals of 
a fractured right mandible with temporomandibular joint 
dysfunction were not productive of an inter-incisal range 
limited from 0 to 10 mm.


CONCLUSIONS OF LAW

1.  Prior to September 14, 1999, the criteria for a 
compensable evaluation for the postoperative residuals of a 
fractured right mandible with temporomandibular joint 
dysfunction were not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.40, 
4.45, 4.59, 4.7, and 4.150, Diagnostic Codes 9904-9905 
(2006).

2.  Prior to March 24, 2002, the criteria for an evaluation 
in excess of 10 percent for the postoperative residuals of a 
fractured right mandible with temporomandibular joint 
dysfunction were not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.40, 
4.45, 4.59, 4.7, and 4.150, Diagnostic Codes 9904-9905 
(2006).

3.  Prior to May 26, 2004, the criteria for an evaluation in 
excess of 20 percent for the postoperative residuals of a 
fractured right mandible with temporomandibular joint 
dysfunction were not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.40, 
4.45, 4.59, 4.7, and 4.150, Diagnostic Code 9905 (2006).

4.  On or after May 26, 2004, the criteria for an evaluation 
in excess of 30 percent for the postoperative residuals of a 
fractured right mandible with temporomandibular joint 
dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.40, 
4.45, 4.59, 4.7, and 4.150, Diagnostic Code 9905 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

Initially, it must be noted that the veteran's current claim 
for an increased rating was filed prior to the passage of the 
VCAA.  The veteran was granted service connection for the 
claim on appeal in a June 1997 RO decision before the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted on 
November 9, 2000.  Therefore, it was impossible for VA to 
issue a VCAA compliant letter prior to initial consideration 
of that claim.  

After the claim was remanded by the Board in a September 2000 
decision, the veteran was sent notice of the VCAA in a March 
2001 letter.  Additionally a letter dated in June 2004 fully 
satisfied the duty to notify provisions for the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although this letter 
was not sent prior to initial adjudication of the veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice, and the claim was 
readjudicated several times in various rating decisions, SOCs 
and SSOCs.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 
(2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  The June 2004 letter advised the 
veteran what information and evidence was needed to 
substantiate the claim decided herein and what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claim.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased evaluation.  In a 
March 2006 SOC, the veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
or the effective date for the disability on appeal.  
Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  In any 
event, any defects (as to substance or timeliness) in the 
notice as to the assigned disability ratings or effective 
dates are rendered moot as increased ratings are not 
warranted. 

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  The veteran underwent VA 
examinations for the postoperative residuals of a fractured 
right mandible with temporomandibular joint dysfunction in 
April 1997, March 2002, October 2004, and October 2005.

The veteran testified at hearings in February 2000 and June 
2007.  The record was left open for 30 days following the 
June 2007 hearing in order for the veteran to submit further 
treatment records pertaining to his service-connected 
postoperative residuals of a fractured right mandible with 
temporomandibular joint dysfunction.  However, no further 
medical evidence pertinent to the appeal was submitted after 
the hearing.  As such, the Board will consider the evidence 
of record.  


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous . . . ."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

Pursuant to 38 C.F.R. § 4.150, Diagnostic Code 9904, a 0 
percent disability rating is applicable for a slight 
displacement of the mandible, a 10 percent disability 
evaluation is contemplated for moderate displacement, and a 
20 percent disability evaluation is warranted for severe 
displacement.  It is noted that rating are dependent upon the 
degree of motion and relative loss of masticatory function.  
38 C.F.R. § 4.150, Diagnostic Code 9904.  

The Board observes that the words slight, moderate and severe 
are not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

Under 38 C.F.R. § 4.150, Diagnostic Code 9905, a 10 percent 
rating is warranted when the range of lateral excursion is 
limited from 0 to 4 mm or the inter-incisal range is limited 
to 31 to 40mm, a 20 percent rating is applicable when the 
inter-incisal range is limited to 21 to 30 mm, a 30 percent 
rating is for contemplation when the inter-incisal range is 
limited to 11 to 20 mm, and a 40 percent rating is assigned 
when the range is limited to 0 to 10 mm.  38 C.F.R. § 4.150, 
DC 9905.  

As noted in the introduction, the veteran was granted service 
connection for what has now been characterized as the 
postoperative residuals of a fractured right mandible with 
temporomandibular joint dysfunction in a June 1997 RO 
decision and was assigned a non-compensable rating effective 
March 4, 1997.  The veteran appealed that decision, and in a 
September 2000 decision, the Board remanded that issue for 
further development.  Subsequent to the Board remand, in a 
May 2002 RO decision, the issue was assigned a 10 percent 
evaluation effective September 14, 1999, and a 20 percent 
evaluation was assigned effective March 24, 2002.  In a 
December 2004 RO decision, the issue was assigned a 30 
percent rating effective May 26, 2004.  The appeal before the 
Board dates back to the June 1997 RO decision and the issues 
have been staged as reflected below.  


1.  Entitlement to an initial compensable evaluation for the 
postoperative residuals of a fractured right mandible with 
temporomandibular joint dysfunction prior to September 14, 
1999.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for the 
postoperative residuals of a fractured right mandible with 
temporomandibular joint dysfunction prior to September 14, 
1999.  The medical evidence did not show moderate 
displacement of the mandible, limited motion of the inter-
incisal range from 31 to 40 mm, or limited range of lateral 
excursion from 0 to 4 mm prior to September 14, 1999.  In 
this regard, an April 1997 VA examination reflected that the 
veteran had no jaw tenderness, a bite that was slightly 
stronger on the left side of the jaw due to better alignment, 
but was otherwise unremarkable to palpation.  In other words, 
there was no showing of a relative loss of masticatory 
function or limited motion.  Although the veteran's 
contemporaneous service medical records reflected that he 
complained of chewing problems, pain, and swelling in dental 
records dated in January and February 1997, the pain appeared 
to be related to a tooth extraction in January 1997 for which 
the veteran is not service connected.  The first notation in 
a medical record of difficulty chewing due to jaw pain was in 
a September 14, 1999, VA treatment entry.  The examiner noted 
a mandibular click when the veteran opened and closed his 
mouth, but there was no swelling.  The assessment was TMJ 
(temporomandibular joint) pain.  As such, he was not shown to 
warrant a compensable rating for pain on the basis of his 
service-connected disability prior to September 14, 1999.  38 
C.F.R. § 4.40, 4.45, and 4.59, see Lichtenfels, 1 Vet. App. 
at 488, DeLuca, 8 Vet. App. 202.

In conclusion, the Board finds that veteran's level of 
disability more closely approximated the criteria for a 
noncompensable rating and a higher rating was not warranted 
prior to September 14, 1999.  Therefore, the veteran's claim 
for a disability rating in excess of 0 percent for his 
postoperative residuals of a fractured right mandible with 
temporomandibular joint dysfunction prior to September 14, 
1999, must be denied.  38 C.F.R. § 4.150, DC 9904-9905.  

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for the postoperative residuals of a fractured 
right mandible with temporomandibular joint dysfunction prior 
to March 24, 2002.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an evaluation in excess of 10 
percent for the postoperative residuals of a fractured right 
mandible with temporomandibular joint dysfunction prior to 
March 24, 2002.  The medical evidence did not show severe 
displacement of the mandible or limited motion of the inter-
incisal range from 21 to 30 mm prior to March 24, 2002.  In 
this regard, during his February 2000 hearing, the veteran 
testified that his jaw popped when he opened his mouth, was 
painful when it was cold, and chewing was painful when it was 
cold.  A March 2000 VA treatment entry reported that the 
veteran could open his mouth over 40 mm but had crepitus when 
opening it past 35 mm.  His jaw was non-tender.  Private 
treatment records from L.M.C. dated from 1999 to 2000 and 
from 2001 to 2004 reflected that in October 2000, the veteran 
complained of right jaw pain.  The examiner noted positive 
pain on active flexion and extension at the right TMJ joint.  
The veteran was diagnosed with TMJ.  Additionally, the 
veteran stated that his jaw was sore in November 2000 and it 
hurt when he opened and closed his mouth.  The veteran stated 
that he had intermittent right TMJ and the examiner noted 
mild right TM tenderness with good range of motion of his 
jaw.  In a November 2001 treatment entry, the veteran did not 
report problems chewing.  Although the veteran reported pain 
and had mild tenderness, the Board finds that this is already 
contemplated in the assigned 10 percent rating.  38 C.F.R. § 
4.40, 4.45, and 4.59, see Lichtenfels, 1 Vet. App. at 488, 
DeLuca, 8 Vet. App. 202.  

In conclusion, the Board finds that veteran's level of 
disability more closely approximated the criteria for a 10 
percent rating and a higher rating was not warranted prior to 
March 24, 2002.  Therefore, the veteran's claim for a 
disability rating in excess of 10 percent for his 
postoperative residuals of a fractured right mandible with 
temporomandibular joint dysfunction prior to March 24, 2002, 
must be denied.  38 C.F.R. § 4.150, DC 9904-9905.  

3.  Entitlement to an evaluation in excess of 20 percent 
disabling for the postoperative residuals of a fractured 
right mandible with temporomandibular joint dysfunction prior 
to May 26, 2004.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an evaluation in excess of 20 
percent for the postoperative residuals of a fractured right 
mandible with temporomandibular joint dysfunction prior to 
May 26, 2004.  The medical evidence did not show limited 
motion of the inter-incisal range from 11 to 20 mm prior to 
May 26, 2004.  In this regard, during the May 2004 VA 
examination, the veteran complained of bilateral constant jaw 
aching that was worse in the morning and when it was cold, 
jaw joint noises, pain when chewing, limited mouth opening, 
and jaw clicking.  The veteran stated that he clenched and 
ground his teeth constantly.  

The Board acknowledges that the examiner noted mild 
tenderness to moderate to severe pain upon palpation, 
depending on the area of the jaw that was palpated, jaw 
clicking on opening and closing, and lack of anterior 
guidance on bilateral mandibular movement.  Although the 
maximum opening without pain was 18 mm, the veteran was able 
to open his mouth 23 mm, which falls within the range for a 
20 percent rating.  However, the Board concludes that these 
findings do not warrant a higher rating under DeLuca because 
there was no showing of additional functional loss not 
contemplated in the 20 percent rating.  38 C.F.R. § 4.40, 
4.45, and 4.59, see Lichtenfels, 1 Vet. App. at 488, DeLuca, 
8 Vet. App. 202.  

In conclusion, the Board finds that veteran's level of 
disability more closely approximated the criteria for a 20 
percent rating and a higher rating was not warranted prior to 
May 26, 2004.  Therefore, the veteran's claim for a 
disability rating in excess of 20 percent for his 
postoperative residuals of a fractured right mandible with 
temporomandibular joint dysfunction prior to May 24, 2004, 
must be denied.  38 C.F.R. § 4.150, DC 9904-9905.  


4.  Entitlement to an evaluation in excess of 30 percent 
disabling for the postoperative residuals of a fractured 
right mandible with temporomandibular joint dysfunction on or 
after May 26, 2004.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for 
postoperative residuals of a fractured right mandible with 
temporomandibular joint dysfunction on or after May 26, 2004.  
The medical evidence of record does not show limited motion 
of the inter-incisal range from 0 to 10 mm on or after May 
26, 2004.  In this regard, the October 2004 VA examination 
revealed that the maximum opening was 20 mm with deviation to 
the right.  During the October 2005 VA examination, the 
inter-incisal motion had a range of 31 to 40 mm.  As such, 
the veteran has not been shown to have limited motion of the 
inter-incisal range from 0 to 10 mm.  

Further, the Board finds that the veteran's complaints of 
pain, popping, teeth grinding during his June 2007 hearing, 
and the October 2005 VA examiner's findings that the veteran 
had to maneuver his jaw right and left in order to open 30 
mm, had a great degree of crepitus and popping bilaterally, 
history of bruxing, and headaches once a day are contemplated 
in the 30 percent rating that is already assigned.  DeLuca, 8 
Vet. App. 202.  Significantly, the Board notes that the 
veteran's limited motion of the inter-incisal range was only 
20 mm at its most limited.  As such, the Board finds that the 
veteran's more nearly approximates the criteria for a 30 
percent rating and concludes that a higher rating is not 
warranted.  38 C.F.R. §§ 4.40, 4.45, and 4.59, see 
Lichtenfels, 1 Vet. App. at 488, DeLuca, 8 Vet. App. 202.  
Therefore, the veteran's claim for a disability rating in 
excess of 30 percent for his postoperative residuals of a 
fractured right mandible with temporomandibular joint 
dysfunction must be denied.  38 C.F.R. § 4.150, DC 9905.  

The Board has also considered whether the veteran is entitled 
to a separate or higher evaluation under another diagnostic 
code throughout the appeal period.  However, the veteran has 
not been shown to have chronic osteomyelitis or 
osteoradionecrosis, loss of mandible, nonunion of the 
mandible, loss of the ramus, loss of the condyloid process, 
loss of the hard palate, loss of the maxilla, or malunion or 
nonunion of the maxilla, rendering 38 C.F.R. § 4.150, DCs 
9900-9903, 9906-9912; 9914-9916 inapplicable.  In this 
regard, during the October 2004 VA examination, an x-ray 
revealed that the veteran's teeth, maxilla, mandible, and 
midface bony structures appeared within normal limits and the 
fractured mandible appeared to have completely healed.  
During the October 2005 VA examination, the mandible and 
maxilla were within normal limits and the ramus and palates 
had no abnormal findings.  Further, to the extent that the 
veteran's loss of teeth is related to his service-connected 
condition, the Board notes that under DC 9913 he is not 
entitled to compensation because his teeth were attributed to 
decay and the examiner specifically stated during the October 
2005 VA examination that any loss of masticatory surface 
could be restored by a suitable prosthesis.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected postoperative 
residuals of a fractured right mandible with 
temporomandibular joint dysfunction have caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular scheduler standards utilized 
to evaluate the severity of his disability.  Importantly, the 
October 2005 VA examiner indicated that the functional 
impairment was difficulty opening his jaw and painful chewing 
of tough foods.  Significantly, the condition did not result 
in lost time from work.  Therefore, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's service-connected postoperative residuals of a 
fractured right mandible with temporomandibular joint 
dysfunction under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).




ORDER

Entitlement to an initial compensable evaluation for the 
postoperative residuals of a fractured right mandible with 
temporomandibular joint dysfunction prior to September 14, 
1999, is denied.

Entitlement to an evaluation in excess of 10 percent 
disabling for the postoperative residuals of a fractured 
right mandible with temporomandibular joint dysfunction prior 
to March 24, 2002, is denied.

Entitlement to an evaluation in excess of 20 percent 
disabling for the postoperative residuals of a fractured 
right mandible with temporomandibular joint dysfunction prior 
to May 26, 2004, is denied.

Entitlement to an evaluation in excess of 30 percent 
disabling for the postoperative residuals of a fractured 
right mandible with temporomandibular joint dysfunction on or 
after May 26, 2004, is denied.



____________________________                           
__________________________
  KATHLEEN K. GALLAGHER			    MARY GALLAGHER
         Veterans Law Judge,			   Veterans Law 
Judge,
     Board of Veterans' Appeals			Board of 
Veterans' Appeals



____________________________
MICHELLE L. KANE
	                                                  Veterans 
Law Judge, 
	                                                Board of 
Veterans' Appeals





 Department of Veterans Affairs


